Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication Nos. 2009/0097548 and 2006/0078049, as combined) details a wireless video transmission system that compresses a video block/sub-frame to generate coarse/BL data of the sub-frame, decompresses the coarse/BL data to generate a coarse/BL block from the coarse/BL data, generates the error between the video block/sub-frame and the coarse/BL block/sub-frame, refines the error by generating a set of DCT coefficients according to an EOB indication (identified in the coarse data and corresponding to a location of a DCT coefficient having the last non-zero value in the coarse data) and selecting a sub-set of such coefficients, and combining and transmitting the coarse data and refined data comprising the subset of transform coefficients. Such prior art does not describe, however, that only a first N of the set of DCT coefficients are transmitted, that such N are selected according to a pre-defined function utilizing a look-up table to describe values of N in the sub-frame as a function of values of the EOB indication in the coarse data of the sub-frame, and the value of N is not conveyed explicitly or encoded and sent to the decoder,  but is conveyed only implicitly by inserting the EOB indication in the coarse data, and wherein the value of N indicates to the decoder a last non-zero DCT coefficient and to utilize zero-value DCT coefficients beyond the Nth location of the DCT coefficients. In other words, it does not describe:
… 
	wherein the refinement data encoder selects to transmit only a first N of the set of DCT coefficients;
	wherein the refinement data encoder selects N according to an end-of-block (EOB) indication in said coarse data and according to a pre-defined function that utilizes a look-up table to describe (I) values of N in the sub-frame as a function of (II) values of the EOB indication in the coarse data of the sub-frame; and 
	…
	wherein the value of N is not conveyed explicitly to a video decoding device, and wherein the value of N is not encoded and is not sent to said video decoding device; wherein the value of N is conveyed only implicitly to the video decoding device by inserting said EOB indication in said coarse data; wherein a value of said N indicates to the video decoding device a last non-zero DCT coefficient, and indicates to said video decoding device to utilize zero-value DCT coefficients beyond said Nth location of the DCT coefficients.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 5-6, 10, and 21-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481